EEARNED HAND, District Judge.
In subrogation the surety who has paid the debt has only the same rights against the principal, as the creditor himself would have had. If the. principal had given collaterals to the creditor, clearly those must be deemed to be specifically so devoted, and the surety may treat them as collaterals in his favor just as the principal might have done. If, on the contrary, the only collaterals are those of the surety himself, then ■ although the creditor has applied these on the debt, the surety must take his place along with the other creditors of the principal, just as the creditor himself would have had to do without the surety’s collaterals.
[1] All these statements are obvious and too elementary to need citation. The question at bar is a little different, because here the principal is in the position of one who has given collaterals to the creditor, but upon the understanding that they shall be used to the extent of any deficiency of the surety’s collaterals. The result of this arrangement is that the creditor has by hypothesis no recourse whatever to the principal’s collaterals until after the surety’s have been exhausted. In consequence, if the surety upon making full payment through the creditor’s seizure of his own collaterals attempts by right of subrogation in turn to seize the principal’s collaterals, he is met at once by the difficulty that it was a condition precedent to the creditor’s right of. recourse to the principal’s collaterals that the surety’s collaterals should prove deficient, and that this necessarily precludes the surety from ever standing in the creditor’s rights, which he may do only after he has paid the full debt, In other words, the principal has secured the creditor’s debt only to the extent of the surety’s deficiency, and obviously the surety, who must pay the debt to obtain the right of subrogation, by the very act of payment prevents the occurrence of the condition upon which alone the creditor could have had recourse to the security.
[2] The only questionable thing about this in the case at bar is the assumed analogy between a seat in the Stock Exchange and the pledge of the principal’s collaterals against any deficiency in the surety’s col-laterals. Strictly speaking, the seat is not pledged at all; it becomes a collateral only in the sense that by the constitution of the Stock Exchange all members have recourse to its sale value according to the decisions of the committee on admissions. This is nevertheless in every sense a pledge of the seat to such members as may be creditors, the terms of the pledge to be found only in the decision of the committee so far as they may be legal. What rights have members under the constitution of the Stock Exchange against these proceeds? Their rights, like the owner’s pledge to them, are measured by the rules .of the Exchange and the decision of the committee. Now it is quite plain that the committee has power, if it will, to insist that the members *621exhaust their recourse to all collaterals actually available before the committee must itself recognize any claim upon the proceeds. There is nothing arbitrary or unjust in this, nothing which a court would try to control. It is true that the result may be to turn over to the member or his estate a residue which will be divided among general creditors, but there is no inequity in that, because if the seat be not pledged against the whole debts of members, regardless of their other security, they have no superior equity to general creditors, whose losses are as real as theirs. To succeed, the surety must beg the question by assuming that the seat is pledged generally to all members.
Now it may be that the committee would recognize the rights of members before they had exhausted their collaterals, but, if so, it would be nothing to the point. We are concerned only with the rights of members, and if they could not have compelled the committee to pay them regardless of their other security, no merely voluntary concessions of the committee will avail them. Certainly no one can say that they could have compelled the committee to pay them dividends to the less of unsecured members, as would have happened in the case at bar.
[ 3 ] Therefore, I agree with the learned special master that there were not two funds to which Nicholas & Co>. had recourse, and that the rale does not apply which the petitioner invokes.
W to the balance of the sale price of the securities I can see no reason why the petitioner should not have it, and an order will be entered awarding that proportion of the balance, $822.37, which the value of the petitioner’s securities as sold bore to the total value of all customer’s securities sold by Nicholas & Co.
[4] Respecting costs, I have always regarded these proceedings as inter partes, and not in any sense a part of the distribution of the estate between creditors. Had the alleged bankrupts assented to the petitioner’s claim to the balance, I should have charged it with costs. An it is, I shall award no costs. As to disbursements, the petitioner w'll pay so much as were occasioned by the contest over the proceeds of the Stock Exchange seat, the alleged bankrupts so much as were occasioned by the contest over the balance. The latter is probably loo trivial for the trouble of ascertainment; if so, the petitioner will pay all disbursements.
Report confirmed.